 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Cornelius Isaac Hunter,                           No. CV-18-00899-PHX-JAT (JFM)
10                  Plaintiff,                         ORDER
11   v.
12   US Corrections Transport, et al.,
13                  Defendants.
14
15         Pending before the Court is the Report and Recommendation (R&R) from the
16   Magistrate Judge recommending the Defendant Simmons be dismissed for failure to timely
17   serve. (Doc. 37). Neither party has file objections to the R&R.
18         This Court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
20   the district judge must review the magistrate judge’s findings and recommendations de
21   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
22   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
23   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that
24   de novo review of factual and legal issues is required if objections are made, ‘but not
25   otherwise.’”); Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d
26   1027, 1032 (9th Cir. 2009) (the district court “must review de novo the portions of the
27   [Magistrate Judge=s] recommendations to which the parties object.”). District courts are
28   not required to conduct “any review at all . . . of any issue that is not the subject of an
 1   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985) (emphasis added); see also 28 U.S.C.
 2   ' 636(b)(1) (“the court shall make a de novo determination of those portions of the [report
 3   and recommendation] to which objection is made.”).
 4          Because neither party objected,
 5          IT IS ORDERED that the Report and Recommendation (Doc. 37) is accepted;
 6   Defendant Simmons is dismissed, without prejudice, for failure to timely serve. Because
 7   another Defendant remains in this case, the Clerk of the Court shall not enter judgment at
 8   this time.
 9          Dated this 14th day of February, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
